LEMMON, Justice,
concurring.
In the computation of the period of the time allowed by law for appealing, the peri*294od begins to run on the day after the act or event which commences the period. La. Code Civ.Proc. art. 5059. Inasmuch as due process requires notice of every judicial action or event that begins a period of time within which significant rights must be exercised timely or lost, the term “date of issuance” in Rule II, Section 4.17 of the Rules of the Civil Service Commission, in order to be constitutional, must be construed as referring to the date of issuance of notice of the decision. Therefore, the thirty-day period for appealing began to run the day after the issuance (mailing) of the notice of the decision.